Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The subject matter of independent claims 1 in the amendment submitted on 12/16/2021 could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention the feature of: wherein the pair of infusion-tube holding parts include: a first holding part including a first base part and a first rotary member; and a second holding part including a second base part and a second rotary member, as recited in claim 1, in combination with the other elements recited in the independent claim. The pair of infusion-tube holding parts of Schann et al. (US 2006/0002799) in view of Catarious et al. (US 3,918,854) and Cromwell et al. (US 2,831,437) do not include: a first holding part including a first base part and a first rotary member; and a second holding part including a second base part and a second rotary member and the incorporation of such components would interfere with the functionality of the pair of infusion-tube holding parts to hold an infusion-tube in a longitudinal direction of the infusion tube receiving surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany issue fee. Such submissions should clearly be labeled “Comments on Statements of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783